Citation Nr: 1511575	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  00-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher disability rating for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis, initially rated as 20 percent disabling from November 10, 1999 to June 3, 2008, and 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 3, 1981 to November 16, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, granting service connection for a low back disability rated initially at 20 percent from November 10, 1999 to June 3, 2008 and at 40 percent as of June 3, 2008. 

In a December 2013 decision, the Board denied the claim for an increased rating for the Veteran's low back disability and remanded the Veteran's claim for entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a September 2014 Order of the Court remanded the claim for an increased rating for a low back disability for readjudication in accordance with the terms of Joint Motion for Remand.  

As for the Veteran's claim for entitlement to TDIU, in the Board's December 2013 decision, the RO was directed to refer the case to the VA Director, Compensation and Pension Service for consideration of the propriety of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2014).  A review of the claims file shows that this matter was referred to the Director of Compensation Service in February 2014.  However, further review of the claims file and the Virtual VA/VBMS paperless system, reveals that no response was ever associated with the claims file.  Also, while the parties refer to a subsequent March 2014 Supplemental Statement of the Case, this is also missing from the claims file.  Regardless of the aforementioned deficits, the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with his claim for an increased rating for his service-connected low back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  And therefore, once again, this matter must be referred to the Director of Compensation Service, pursuant to the remand instruction noted below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2014 Joint Motion for Remand (JMR), the parties agreed that the Board's December 2013 decision that denied an increased rating for a low back disability did not provide a sufficient reasons or basis concerning why the Veteran's claimed dorsal spine condition did not warrant a separate compensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002), which was the applicable rating criteria prior to September 23, 2003.  Under that rating criteria, a separate rating for limitation of motion of the dorsal (thoracic) spine that is considered severe warrants a 10 percent rating, moderate warrants a 10 percent rating, and slight warrants a 0 percent rating.  The December 2013 Board decision was noted to have concluded that no factual basis was at hand to enable it to assess the severity of the dorsal spine condition or otherwise suggest that it materially impacted limitation of motion, thus clearly implying the need for further examination.  Therefore, pursuant to the JMR, the Board finds that a new medical examination must be conducted in order to properly consider the dorsal spine disability, to include any limitation of motion, during the relevant time frame on appeal.  .

The parties also agreed that the Board's statement of reasons or basis was inadequate to support its determination that a separate compensable rating was not warranted for bilateral radiculopathy.  A review of the Veteran's claims file shows that he has been assessed at various times with radiculopathy.  A September 2000 EMG study showed low lumbar radiculopathy.  An April 2004 VA examination report showed a diagnosis of dorsolumbar paravertebral myositis with radiculopathy.  A June 2008 VA examination reported noted a diagnosis of bilateral low lumbar radiculopathy.  However, the parties agreed that the Board's reliance on a April 2013 VA examination report that did not diagnosis radiculopathy and a determination by the Board that radiculopathy from neurological impairment is not the type of condition that would likely fully resolve over time was improper because no medical evidence supported that finding.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board may not rely on its own unsubstantiated medical opinion).  Consequently, further development is also warranted in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back condition.  The examiner must review the claims file and should note that review in the examination report.  The examiner should provide the following the information:

(a)  With regard to the low back condition, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.

(b)  With regard to the Veteran's dorsal (thoracic) spine condition, the examiner must, after a physical examination and a review of the medical records assess whether the dorsal spine limitation of motion since November 10, 1999, could be classified as severe, moderate, or slight.  

(c)  With respect to neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the service connected low back condition, to include radiculopathy or peripheral neuropathy.  Any neurological manifestations should be described in detail and the specific nerve should be specified, with the degree of impairment caused by the service-connected disability.  The examiner must discuss the conflicting medical evidence of record that consists of a September 2000 EMG study diagnosing bilateral low lumbar radiculopathy, an April 2004 VA examination report that diagnosed radiculopathy, a June 2008 examination report noting a diagnosis of radiculopathy, and an April 2013 VA examination report that did not diagnosis radiculopathy.  

2.  After the above has been completed, refer the case to the VA Director, Compensation and Pension Service for consideration of the propriety of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2014). 

3.  Thereafter, the RO/AMC should adjudicate the claim for an increased rating for a low back syndrome to include all prior rating criteria and the claim for a TDIU on an extraschedular basis.  If the benefit sought on appeal is not granted (to include if a TDIU is partially granted, but then denied for any relevant time period), the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




